Citation Nr: 1020198	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-25 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for degenerative disc 
disease of the thoracolumbar spine (a back disability).

3.  Entitlement to a disability rating greater than 30 
percent for service connected posttraumatic stress disorder 
(PTSD).

4.  Entitlement to a disability rating greater than 20 
percent for service connected shell fragment wound, muscle 
group II, right shoulder.

5.  Entitlement to a disability rating greater than 10 
percent for service connected shell fragment wound, muscle 
group XXII, left neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

It appears that the issue of service connection for 
alcoholism as secondary to service connected disabilities 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the issues, and they 
are  referred to the AOJ for appropriate action.  

Regarding the Veteran's depression, the Veteran is service 
connected for PSTD, which is evaluated under the same 
criteria as depression.  The Board will not attempt to 
distinguish the Veteran's depression from his PTSD. 

The issues of entitlement to an increased rating for PTSD, 
shell fragment wound to the right shoulder, and shell 
fragment wound to the left neck are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed sleeping disorder.

2.  The Veteran's degenerative disc disease of the 
thoracolumbar spine (back disability) is not the result of or 
related to active service.


CONCLUSIONS OF LAW

1.  Service connection for a sleep disorder is not warranted.  
38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  Service connection for degenerative disc disease of the 
thoracolumbar spine (back disability) is not warranted.  38 
U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service- 
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.     § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

In this case, the Veteran seeks service connection for a 
sleep disorder.  The Board has reviewed the evidence; 
however, treatment records fail to indicate that the Veteran 
suffers from a current sleep disorder.  Without a current 
disability, service connection cannot be granted.  Thus, the 
Veteran's claim for service connection for a sleep disorder 
is denied.  The most probative evidence in this case does not 
indicate the Veteran has a sleep disorder, outweighing the 
Veteran's statements that he has such a problem at this time.  
While the Veteran may sometimes have a problem sleeping, 
similar to a situation where a Veteran may have pain, this is 
not a basis to find that the Veteran has a sleep 
"disability".  There simply is no identifiable underlying 
malady or condition, and the Veteran's statements do not (in 
and of itself) constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Veteran also seeks service connection for degenerative 
disc disease of the thoracolumbar spine.  The Board reviewed 
the Veteran's service treatment records (STRs), including the 
entrance examination, dated December 1969, and the separation 
examination, dated July 1971, but found no indication of a 
back disability during service, weighing against the claim.

The Veteran was afforded a VA general examination in November 
2006, which addressed the spine.  The examiner performed a 
physical examination and found that the Veteran's 
thoracolumbar spine disability is not secondary to the 
service connected shell fragment wounds to the shoulder and 
right thigh.  The examiner stated that there is no anatomic 
correlation between the degenerative disc disease of the 
thoracolumbar spine and service connected disabilities.  He 
further stated that the Veteran's thoracolumbar spine 
disability is secondary to his post-service work as a 
carpenter.  The examiner did not have the claims file for 
review.  

To correct the oversight, the RO provided the examiner with 
the Veteran's claims file and in March 2007, the examiner 
issued an addendum to his November opinion.  The examiner 
again stated that the thoracolumbar spine disability is not 
related to the service connected shell fragment wounds.  The 
examiner did not address the issue of direct service 
connection in the addendum; however, in a separate notation, 
also dated March 2007, the examiner stated that he found no 
changes to the November 2006 opinion necessary after a 
complete review of the claims file.

This medical opinion provides highly probative evidence 
against this claim. 

Review of the VA outpatient treatment records shows that the 
Veteran was first diagnosed with chronic low back pain 
secondary to degenerative disc disease in May 2004, more than 
33 years after separation from service, weighing against the 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  Further, none of the treatment 
records indicate a nexus between the Veteran's thoracolumbar 
spine disability and service or his service connected shell 
fragment wounds, weighing against his claim.

The Board also considered the Veteran's statements and notes 
that a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals for Veterans Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent 
to describe symptoms of his thoracolumbar degenerative disc 
disease but is not competent to render a medical diagnosis or 
valid nexus relating the disability to service or service 
connected disability as degenerative disc disease is not 
readily identifiable and capable of lay diagnosis.  

The Board has also considered whether the Veteran's 
statements support a finding of service connection based upon 
continuity of symptomatology, but finds that the medical 
evidence weighs against such a finding.  Treatment records 
show no complaint or diagnosis of the Veteran's thoracolumbar 
spine disability until many years after service.  Treatment 
records fail to show any nexus between the Veteran's 
disability and his service connected shell fragment wounds or 
his active service and we have a medical opinion that 
addresses this issue in the negative.  Accordingly, the Board 
finds that the Veteran's statements regarding continuity of 
symptomatology and causation are outweighed by the medical 
evidence.

In sum, the Board finds that the evidence fails to support a 
nexus between the Veteran's thoracolumbar spine disability 
and service or a service connected disability.  Hence, the 
appeal must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the notice provided in September 2006 for the 
service connection claim for a thoracolumbar spine condition 
addressed the Dingess criteria.  The notice provided in March 
2006 for the service connection claim for a sleep condition 
did not address either the rating criteria or effective date 
provisions that are pertinent to the Veteran's claim; 
however, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in March and September 2006 that 
fully addressed all three notice elements and was sent prior 
to the initial RO decision in this matter.  The letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished; therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA outpatient treatment 
records  The Veteran submitted statements and statements from 
friends 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was afforded a general VA 
examination in November 2006, which addressed the spine.  In 
the opinion, the examiner stated that the Veteran's 
thoracolumbar spine disability is secondary to his post-
service work as a carpenter and not a result of his service 
connected shell fragment wounds.  The examiner did not have 
the claims file for review.  To correct the oversight, the RO 
provided the examiner with the Veteran's claims file and in 
March 2007, the examiner issued an addendum to his November 
opinion.  The examiner did not directly address the issue of 
direct service connection in the addendum; however, in a 
separate notation, also dated March 2007, the examiner stated 
that he found no changes to the November 2006 opinion 
necessary after a complete review of the claims file.  
Accordingly, the Board finds that the November 2006 
examination and March 2007 addendum are adequate for 
evaluation purposes as the issues of direct and secondary 
service connection have been addressed in conjunction with 
review of the claims file.  

The Veteran was not afforded a VA examination for his claimed 
sleep disorder because the evidence fails to show any 
treatment or diagnosis of a sleep disorder.  Without evidence 
of a current disability, a VA examination is not warranted.

Finally, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for a sleep disorder is denied.

Service connection for degenerative disc disease of the 
thoracolumbar spine (back disability) is denied.


REMAND

The Veteran seeks increased ratings for his service connected 
PTSD and shell fragment wounds of the right shoulder and left 
neck.  In a May 2010 statement, the Veteran's representative 
states that new VA examinations are warranted to accurately 
rate the current severity of the Veteran's disabilities.  The 
argument is based on the passage of time, as the most recent 
VA examinations were conducted three to four years ago.  

The Board notes that the duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  However, in this case, the Board finds 
that additional VA examinations are warranted.  

First, regarding the PTSD claim, the Veteran stated in his VA 
Form 9, substantive appeal, that he returned to the PTSD 
treatment program.  Since records from the Veteran's PTSD 
treatment program have not been obtained for review, the 
Board is unable to determine whether the Veteran's PTSD has 
increased in severity.  Accordingly, the Board finds that a 
remand is necessary to obtain updated treatment records.  
Upon receipt of the records, the RO should schedule a VA 
examination to determine the current severity of the 
Veteran's service connected PTSD.  The RO should advise the 
VA examiner to specifically identify the symptomatology 
attributable to PTSD versus other non-service connected 
acquired psychiatric disabilities.

Regarding the Veteran's service connected shell fragment 
wounds, VA outpatient treatment records dated October 2007 
show that the Veteran had muscle spasms and complained of 
primary pain at a 10 on a scale of zero to ten.  The records 
also indicate that the Veteran has not worked since 2004 due 
to neck pain.  Unfortunately, the records do not specifically 
identify which service connected disabilities, if any, are 
causing the Veteran's increased pain and unemployment status.  
Therefore, the Board finds that a new VA examination would 
aid in determining the current severity of the Veteran 
service connected shell fragment wounds of the right shoulder 
and left neck.

The Veteran should clearly indicate to the RO if he is filing 
a claim for a total rating based on unemployability due to 
his service connected disabilities (TDIU). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the names 
and addresses of all medical care 
providers who have treated him for his 
shell fragment wounds and PTSD since 
January 2006.  After securing any 
necessary release, the RO should obtain 
those records not on file.

2.  Obtain updated VA outpatient treatment 
records, dating back to at least October 
2007, and associate them with the claims 
file.


3.  After obtaining the records identified 
above, schedule the Veteran for another VA 
psychiatric examination to ascertain the 
current severity and manifestations of his 
PTSD under the applicable rating criteria.  
See 38 C.F.R.   § 4.130, Diagnostic Code 
9411 (2009).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for a 
review of the Veteran's pertinent medical 
history.

The examiner should be provided a full 
copy of this remand, and he or she must 
indicate that he or she has reviewed the 
claims file.

The examiner should assign an Axis V 
diagnosis (GAF score), consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, and explain what the 
assigned score means.

The examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his PTSD, 
including the impact it has on his ability 
to work.  The examiner should address the 
Veteran's alcoholism and indicate which 
symptoms are attributable to alcoholism 
and other acquired psychiatric disorders.

Any indications that the Veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.  
The rationale of all opinions provided 
should be discussed.

4.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service connected shell 
fragment wound, muscle group II, right 
shoulder and shell fragment wound, muscle 
group XXII, left neck.  The examiner 
should be provided a full copy of this 
remand, and he or she must indicate that 
he or she has reviewed the claims file.

The examiner should describe the current 
nature and severity of the Veteran's 
service connected shell fragment wounds of 
the right shoulder and left neck.  The 
examiner should describe all symptoms and 
residuals in detail and indicate, if 
applicable, whether there is evidence of 
pain, loss of deep fascia, loss of muscle 
substance, or loss of normal firm 
resistance of muscles compared with the 
sound side.  The examiner should perform 
tests of strength and endurance of the 
muscle groups involved.

The examiner should also indicate whether 
the shell fragment wounds impact the 
Veteran's employment or ability to 
maintain employment.

5.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determinations remain unfavorable to the 
Veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The Veteran 
should be given an opportunity to respond 
to the SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


